DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Preliminary Amendment dated August 27, 2021 is acknowledged. 
	Claims 1-56 are cancelled. 
	Claims 57-76 are newly added. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 7A-B use pixelated lines and images. The images depicted in the figures are blurry and unacceptable for reproduction. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

The use of the terms
Github (text)
Github’s Cat
Amazons AWS
Azure
 which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Examiner notes that it appears there may be other trade names or marks used in Figure 7A-B but cannot be identified because of the blurry images. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 57, 68, 71 and 76 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 57, the claim recites
	receiving an image of a diagram of a base structure of a network; 
	extracting a position and a size of a plurality of network components from the diagram to build a provider-independent code data structure; 
	calculating a list of network design suggestions; 
	generating provider-dependent code specific to one or more user selected targets. 
	The claim limitation of receiving an image of a diagram of a base structure of a network is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind, for example visually see an image. Similarly, the process of extracting a position and a size of a plurality of network components from the diagram is a mental judge process that can be performed visual to identify diagram characteristics. The phrase to build a provider-independent code data structure is an intended use for the process and is not given patentable weight. Lastly, the claim limitation of generating provider-dependent code specific to one or more user selected targets is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. Claim 57 is abstract. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element providing the list of network design suggestions to a user. This limitation is merely an extra solution activity that does not integrate the abstract idea into a practical application because it does not provide any meaningful limits on practicing the abstract idea, 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 71 and 76 recite the abstract idea of claim 57 within a system comprising: one or more processors; and one or more memory devices comprising instructions that, when executed by the one or more processors and stored on non-transitory, computer-readable medium comprising instructions, respectively. The system and medium amount to merely a generic computer and generic computer storage. The additional elements does not impose any meaningful limits on practicing the abstract idea. Claims 71 and 76 are rejected under similar rationale to claim 57. 
Claim 68 is directed to an abstract without significantly more. 
The claim limitation “preprocessing the image” is directed to a mental process. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 68 is rejected under similar rationale to claim 57. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 64 recites the claim limitation: 
a design assistance model trainer using the static design data the provider-independent code data structure.
Applicant’s claim limitation has failed to provide the relationship between the static design data and the provider-independent code data structure. Applicant is unable to determine the bounds of the scope of the claim. Thus, claim 64 is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57-61, 65, 67-74 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Gujar et al. U.S. Patent Application Publication 2017/0286799 in view of Barbiro et al. U.S. Patent Publication 10,498,609.
Claims 57, 71 and 76, 
	Gujar discloses
	A computer-implemented method for designing a system architecture performed by one or more processors, the method comprising: 
	receiving an image of a diagram of a base structure of a network (para 0016-captures image from camera or scanner); 
	extracting a position and a size of a plurality of network components from the diagram (Para 0023-0024- disclose analyzing the image to determine the topology. 
The size of the sides of the polygons are extracted to differentiate between squares and rectangles. The position of objects and arrows are extracted to determine relationship within topology.) [to build a provider-independent code data structure](The phrases is an intend use of the extraction data. The claim limitation further fails to positively recite the generation of the code. This limitation is given no patentable weight. Secondly, the term “provider-independent” is non-functional language that merely describes the creator or source of the code language. This term has no patentable weight);  
	generating provider-dependent code specific to one or more user selected targets (para 0024- At step 430, topologizer 145 generates an output of the identified shapes and relationships between the shapes in a machine-readable format. For example, topologizer 145 may generate, based on the identified shapes and relationships in the form of arrows connecting source shapes to destination shapes, the following JSON format output) .[ provider-dependent code specific to one or more user selected targets] (This term is non-functional language that merely describes the creator or source of the code language. This term has no patentable weight).
	Gujar further discloses one or more processors; and one or more memory devices comprising instructions and a non-transitory, computer-readable medium in paragraphs 0038-0039.
	Although Gujar discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
	calculating a list of network design suggestions; 
	providing the list of network design suggestions to a user. 
	In an analogous art, Barbiro discloses 
	calculating a list of network design suggestions (Col 5, lines 4-15); 
	providing the list of network design suggestions to a user (Col 6 lines 50-56- discloses a visualization tool to present network recommendations to a user).
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the recommendation of Barbiro with the Gujar system to produce the predictable result of optimizing network topologies for implementation. One of ordinary skill in the art would be motived to combine Barbiro with Gujar to enhance imported topology designs based on historical data. 
Claims 58 and 72, 
	further comprising: storing one or more network designs to a design database (Barbiro col 3, lines 20-30); and analyzing the one or more stored network designs to inform the list of network design suggestions (Barbiro Fig. 1, item 108).
Same motivation as claim 57.
Claim 59,
	wherein the one or more network designs are created by the user.(Gujar para 0016-hand-drawn image) 
Claims 60 and 73, 
	 wherein extracting the position and the size of the plurality of network components comprises: 
	preprocessing the image (Gujar para 0029-image is preprocessed); 
	detecting one or more network architecture objects in the image (Gujar para 0030- topologizer detects shapes that represent network entities) ; 
	labelling the one or more architecture objects in the image creating an improved network model (Gujar para 0031-0032- recognized objects are labelled, fig. 5, items 422 & 423) ; and 
	generating the provider-independent code data structure (Gujar fig. 4, item 430).
Claims 61 and 74,
	 further comprising: storing the improved network model to a database; and analyzing the improved network model to train an object detector (Barbiro col 6 lines 58-60- disclose a machine line algorithm which use past learning [mapped to model] to make educated decision regarding network design).
Same motivation as claim 57.
Claim 65,
	scanning the image of the diagram of the base structure of the network using a scanner (Gujar para 0016-captures image from scanner).
Claim 67,
	 wherein extracting a position and a size of a plurality of network components comprises employing computer vision techniques to perform the extraction. (Gujar para 0029- Computer vision library.)
Claim 68,
	further comprising preprocessing the image (Gujar para 0029-prepossed image).
Claim 69,
	 further comprising: detecting one or more network architecture objects in the image (Gujar para 0030- topologizer detects shapes that represent network entities); and 
	labelling the one or more architecture objects in the image thereby creating an improved network model. (Gujar para 0031-0032- recognized objects are labelled, fig. 5, items 422 & 423)
Claim 70,
	 wherein the labelling is automatically performed based on said detecting (Gujar para 0036- the process of detecting and identification is an automatic process and is performed without a request).

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Gujar et al. U.S. Patent Application Publication 2017/0286799  in view of Barbiro et al. U.S. Patent Publication 10,498,609 in view of Desai et al. U.S. Patent Application Publication 2018/0114334.
Claim 62,
	Although Gujar/Barbiro discloses substantial limitations of the claimed invention, they fail to explicitly disclose
	providing a suggested label for the one more architecture objects to the user.
In an analogous art, Desai discloses
	providing a suggested label for the one more architecture objects to the user. (para 0037-label suggestions for objects based on machine learning)
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine object labeling of Desai with the Gujar/Barbiro system to produce the predictable result of suggesting labels within a topology to users. One of ordinary skill in the art would be motivated to combine Desai with Gujar/Barbiro for confirmation of object identification when matching scores are inconclusive. 

Claims 63-64 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Gujar et al. U.S. Patent Application Publication 2017/0286799 in view of Barbiro et al. U.S. Patent Publication 10,498,609 in view of Armenta Lopez et al. U.S. Patent Application Publication 2020/0089787.
Claims 63 and 75,
	Although Gujar/Barbiro discloses substantial limitations of the claimed invention, they fail to explicitly disclose
	importing static design data from one or more public sources via a network; and storing the static design data to a design database.
	In an analogous art, Armenta Lopez discloses 
	importing static design data from one or more public sources via a network (para 0099- disclose acquiring publicly available designs for comparison.); and storing the static design data to a design database (para 0054- disclose storing obtained designs in a database)
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the retrieval and storage of public designs of Armenta Lopez with the Gujar/Barbiro system to produce the predictable result of optimizing network topologies based on public designs. One of ordinary skill in the art would be motived to combine Armenta Lopez with Gujar/Barbiro to utilize public design datasets to improve topology recommendations.
Claim 64,
	 further comprising: simulating a plurality of network models using a design assistance model trainer using the static design data the provider-independent code data structure; extracting one or more features of the plurality of network models; and scoring the plurality of network models to select a recommended model (Barbiro col 5 line 65 -Col 6, line 4- disclose a deep learning algorithm which use past learning matching to determine optimal network design, see fig. 4).
Same motivation as claim 57.

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Gujar et al. U.S. Patent Application Publication 2017/0286799 in view of Barbiro et al. U.S. Patent Publication 10,498,609 in view of Brown et al. U.S. Patent Application Publication 2002/0140682.
Claim 66,
	receiving an image of a diagram of a base structure of a network (Gujar para 0016- image capturing device for capturing an image of a computer network through a camera)
	Although Gujar/Barbiro discloses substantial limitations of the claimed invention, they fail to explicitly disclose
	recognizing one or more magnetic markers identifying [an image]
In an analogous art, Brown discloses
	recognizing one or more magnetic markers identifying [an image] (para 0015-disclose capturing an image using magnetic markers)
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to substitute the camera based method of the Gujar/Barbiro system with the magnetic marker recognition of Brown to produce the predictable result of importing the image of the topology from a magnetic board. 

Conclusion
Related Prior art: 
	Steingrimsson U.S. Patent Application Publication 2014/0313216- discloses recognizing network topologies within image sketches. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459    

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459